          Case 7:20-cv-07282-VB-AEK Document 9 Filed 12/07/20 Page 1 of 2




                                      325 Broadway, Suite 203
                                     New York, New York 10007
                                        Tel. (212) 979-7575
                                        Fax (212) 979-8778
 HRISTOPHER
         IRECTOR




                           10601
                                                             v.
                                                        1 20 v 07282



     ’                                                                                                .


                                                                                          issued
                          8, 2020.

                                                                                                   on
                                                                                 30
                      o
                                     ,                      ,




                                                                                           4, 2020.

                                         §
either “dismiss the
                           ..” .        plaintiff shows “good cause” for the failure to effect
          the court “shall extend the time for service for an appropriate period.” .


                                                                                                 63
                                                                     66 667
                                                   ., 167
            , MOORE’S      DERAL PRACTICE                          83.
                 Case 7:20-cv-07282-VB-AEK Document 9 Filed 12/07/20 Page 2 of 2
                                                                                                           v.
                                                                                                          07282



                                                                      h                               ’ Office
                                                        ,




                                                                      short




                                        plaintiff’s
                                                                   the U.S.
                    ,                                                                    90                  d




                                    .
                        4, 2020.

                                         r Honor’s consideration of this



                                                                                                 owes, Esq.
                                                                                 Christopher J. Bowes, Esq.
The letter motion for an extension of time to serve the complaint (ECF No. 8) is GRANTED. Plaintiff indicates that the
summons and complained was "mailed," but did not specifically state that the summons and complaint was sent by registered or
certified mail to the Social Security Administration (SSA), as required by Rule 4(i)(2) of the Federal Rules of Civil Procedure
(FRCP). If the summons and complaint was NOT sent by registered or certified mail already, Plaintiff is directed to re-send the
summons and complaint via the appropriate means by no later than December 14, 2020, and then file a certificate of service
that includes all relevant facts regarding service, including the date of the new mailing to the SSA and the tracking number for
that package. If the summons and complaint already was sent to the SSA by registered or certified mail, then technically
service was complete upon mailing, pursuant to Rule 5(b)(2)(C) of the FRCP. In that case, Plaintiff shall, by December 14,
2020, file a certificate of service setting forth all of the relevant facts regarding service, including the tracking number for the
package that has not yet been delivered. Either way, the U.S. Attorney's Office (USAO) is directed to send a copy of the
summons and complaint to the SSA via email to ensure that the SSA has received the summons and complaint. (Plaintiff must
send a copy of this order to the USAO, since no attorney has yet entered an appearance for the Defendant.) Service will be
deemed complete in this matter when the Plaintiff files the certificate of service in accordance with this order, and all future
deadlines will be calculated from that date.
Dated: December 7, 2020
